Citation Nr: 9926934	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  94-40 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
paralysis of the left leg secondary to coronary artery bypass 
surgery performed by the Department of Veterans Affairs (VA) 
in December 1988.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis
INTRODUCTION

The veteran served on active duty from March 1953 to January 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied benefits pursuant to 
38 U.S.C.A. § 1151 for paralysis of the left leg secondary to 
coronary artery bypass surgery performed by the Department of 
Veterans Affairs (VA) in December 1988.  The Board remanded 
this case in October 1996 for adjudication under the "no 
fault" standard for claims filed before October 1, 1997.  In 
July 1997, the RO granted entitlement to special monthly 
pension by reason of being housebound, effective from April 
1995.  


FINDINGS OF FACT

1.  The veteran was properly treated by VA for an infection 
of the donor site following coronary artery bypass graft in 
December 1988, and the infection healed without incident.  

2.  The veteran's primary neurological symptoms of weakness 
and spasms in his left leg, allegedly preventing him from 
walking, after the VA operation are essentially the same 
symptoms as he complained of before the operation.  

3.  There is no evidence that the veteran's subjective 
neurological symptoms had worsened or were aggravated by VA 
surgery.  

4.  The veteran has not been found to have an ascertainable 
neurological disorder.  


CONCLUSION OF LAW

A well-grounded claim for benefits pursuant to 38 U.S.C.A. 
§ 1151 for paralysis of the left leg secondary to coronary 
artery bypass surgery performed by the Department of Veterans 
Affairs (VA) in December 1988 has not been submitted.  
38 U.S.C.A. § 1151, 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the veteran 
has presented a well-grounded claim for compensation under 
38 U.S.C.A. § 1151 within the meaning of 38 U.S.C.A. 
§ 5107(a).  This section of Title 38 unequivocally places an 
initial burden on a claimant to produce evidence that a claim 
is well grounded or plausible.  Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).  "To be well grounded, a claim 'need 
not be conclusive,'. . . but must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement of the requested benefits."  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  A claim which is 
not well grounded precludes the Board from reaching the 
merits of a claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  

Under 38 U.S.C.A. § 1151 and VA regulation 38 C.F.R. § 3.358 
(1998), in pertinent part, where any veteran shall have 
suffered an injury or an aggravation of an injury as the 
result of hospitalization, medical, or surgical treatment or 
as a result of having submitted to an examination, and if the 
injury were not the result of such veteran's own willful 
misconduct and such injury or aggravation results in 
additional disability, disability or death compensation shall 
be awarded in the same manner as if such disability or 
aggravation were service-connected.  Section § 3.358 further 
defines the statute by stating that, in determining whether 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
As applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
under 38 U.S.C.A. § 1151 for the continuance or natural 
progress of disease or injuries for which the procedures were 
authorized.  

In regard to causation, in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, it will be necessary to show that 
the additional disability is actually the result of such 
disease, injury, or aggravation, and not merely coincidental 
therewith.  The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, medical or surgical 
treatment, or examination.  Additionally, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  

During his hearing testimony before the RO in October 1991, 
the veteran stated that in order to obtain a vein graft for 
his coronary artery bypass graft (CABG), surgeons had removed 
a portion of the saphenous vein from his left upper thigh.  
He maintained that, in the area of the graft site, he had 
reduced touch sensation over the left thigh interior, as well 
as weakness and numbness in the left thigh area and the left 
lower extremity.  He maintained that, ever since the 
operation, his left leg had been so painful that the only 
treatment successful in controlling the pain was a TENs unit.  
He also contended that any stress whatsoever caused the scar 
to "pull up," get reddish-purple in color, and become very 
irritated.  He alleged that surgeons had cut into the flesh 
or a nerve when removing the vein and that this had caused an 
infection, resulting in several hospitalizations and, 
subsequently, all his other left leg disabilities.  

The evidence discloses that the veteran has had longstanding 
difficulties with his lower extremities, both prior to and 
following his 1988 CABG.  An evaluation for housebound status 
in August 1981 by Dr. David Fink disclosed that the veteran 
had been hospitalized at St. Francis Hospital in Miami Beach, 
Florida, from August to November 1981 for two operations.  
Following this surgery, he suffered extreme weakness, was 
unsteady on his feet, and was unable to walk at all without 
support.  

A VA disability evaluation examination in January 1982 noted 
that, following three surgical procedures in 1981 at St. 
Francis Hospital, the veteran believed he had developed 
speech problems, peculiar tremors, and weakness of the lower 
extremities and that he had been left in a very weakened 
state, unable to care for himself and unable to walk at all.  
He complained of constant pains in the back of his legs and 
of frequent tremors in his arms and legs.  Examination by a 
VA neurologist noted a history of difficulty in walking for 
eight months, despite physical therapy.  His mental status 
indicated that he was oriented with a reasonable fund of 
knowledge, but his speech was described as bizarre.  Physical 
examination revealed that the head and neck were intact and 
cranial nerves perfectly normal.  Motor examination revealed 
5/5 strength.  Although reluctant to move his lower 
extremities, when ordered to do so, he did so with perfectly 
normal strength.  Although stating that he was unable to 
stand up, when requested to do so, he did this quite well.  
He walked a couple of steps in a bizarre ataxia.  This 
neurologist believed that the veteran's inability to walk was 
purely psychiatric.  He concluded that the neurological 
examination had been entirely normal, but that the veteran 
had significant psychiatric disease.  Whether the veteran was 
malingering or had a severe underlying functional disorder, 
he was unable to say.  He had been unable, however, to define 
any neurological abnormality in this examination. 

In December 1988 and January 1989, the veteran was 
hospitalized at a VA medical center for cardiac 
catheterization and coronary artery bypass surgery.  Prior to 
the surgery, he did not indicate any complaints as to his 
left leg.  Following surgery, nurses notes disclosed that the 
left leg was bleeding where a drain had been removed.  Dry 
pressure dressings were applied.  Several days thereafter, 
the drainage became copious from the leg incision, and the 
veteran complained of pain and ambulated unsteadily.  Toward 
the end of December a small area of skin breakdown with some 
necrotic skin was noted.  In the beginning of January, 
swelling of the proximate thigh was noted with skin breakdown 
over an approximate 4 centimeter area, with no sign of 
infection.  The wound was aspirated, and nonpurulent material 
removed and sent for culture.  The wound was debrided of 
necrotic superficial material.  Several days later the wound 
looked better and was healing without re-accumulation of 
fluid.  

The VA discharge summary for the above hospitalization stated 
that the veteran had undergone a triple coronary artery 
bypass graft with the left internal mammary artery graft to 
the left anterior descending and saphenous vein grafts to the 
diagonal and left posterior descending artery.  
Postoperatively, he remained weak for a period of time, 
mostly upon exertion.  His history of a bipolar disorder and 
anxiety were believed to have contributed to his 
postoperative symptoms.  During hospitalization, he developed 
a small infection of his leg wound on its upper portion.  
Upon discharge, he was doing very well, and the leg wound was 
healing well.  

From January 26 to February 10, 1989, during VA 
hospitalization for a psychiatric disability, the veteran was 
noted to have a history of triple bypass six and a half weeks 
before.  He stated that he had deteriorated dramatically 
since the operation, with a slowing of his mentation and a 
decrease in psychomotor activities.  Physical examination was 
grossly normal, except for a left lower extremity wound that 
was healing, status-post removal of the saphenous vein.  

In July 1989, the veteran underwent another examination for 
housebound status or permanent need for regular aid and 
attendance.  At that time, he denied problems as to his right 
leg.  As to the left leg, he was noted to have a scar from 
the ankle to the upper thigh from coronary artery bypass 
graft surgery.  Although he complained of severe pain, he was 
able to move his extremities and to bear weight.  He was 
noted to be very excitable, stating that if he did not get 
aid and attendance he would have to go into a nursing home.  
As far as the diagnoses were concerned, no findings were made 
in relation to a left leg disability.  

In March 1990, during hospitalization for psychiatric 
problems, physical examination revealed a surgical scar of 
the left leg, with reported weakness, atrophy and numbness.  
The remainder of the physical examination was within normal 
limits.  A discharge summary for another VA hospital 
admission for psychiatric problems the next month described 
the veteran as a thin male, who walked with a cane.  The left 
leg was weak with a surgical scar, and there was some left 
leg atrophy and numbness.  Reflexes were found to be 
decreased on the left leg.  

A VA disability evaluation examination in June 1990 noted a 
history of coronary artery bypass surgery in December 1988, 
with the graft site on the left thigh medially.  The veteran 
complained of decreased touch sensation over the left thigh 
anteromedially and also pain and numbness in the left thigh 
area and left lower extremity in general.  Examination noted 
a mild generalized weakness of both legs.  No definite 
evidence of greater generalized weakness in the left leg was 
noted on examination, although the veteran did complain of 
more weakness in the left leg.  There was decreased touch 
sensation over the left thigh, but this was subjective.  The 
gait was slow and guarded.  He was able to walk on his toes 
and heels and could perform the range of movements of the 
extremities, but said he felt weak in the left lower 
extremity.  This examiner noted that the graft site was 
located in the left thigh medially, at which time probably a 
few superficial nerves were cut.  The veteran subjectively 
developed mild decrease in touch sensation over the left 
thigh.  As to the complaint of greater generalized weakness 
in the left leg, no definite evidence of it was noted on 
examination.  His complaints of considerable pain in the left 
lower extremity did not appear to be in correlation with the 
signs found on examination.  

In response to his complaints of back pain, the veteran was 
seen in January 1993 for a VA neurology consultation to 
explore the question of a herniated disc.  An MRI showed 
bulging at L5-S1 and small central herniation at L4-5, but no 
stenosis and no cord or root compression.  Physical 
examination had revealed no evidence of radiculopathy or 
myelopathy.  The consultant recommended referral to a private 
physician, emphasizing that there was no need for 
hospitalization.  

A VA outpatient evaluation in January 1993 noted that the 
veteran had complained of being unable to tolerate weight 
bearing on his left leg.  He said that he still experienced 
dizziness on bending down and intermittent spasms and 
shooting pains in his left leg.  He now used a walker to 
ambulate.  Examination revealed reflexes present in both 
ankles and knees.  

A March 1994 examination report by Andrew C. Maser, D.O., of 
the Florida Spine Institute, noted that the veteran had been 
previously followed by Sandra H. Roth, M.D. because of 
bilateral lower extremity weakness.  At this time, he 
complained of knee pain and a feeling that his knees were 
giving out on him.  Physical examination revealed that he was 
in no acute distress.  He had been seen initially coming in a 
wheelchair and exhibited great difficulty attempting to walk 
without any assistance.  When asked to get up, he leaned 
forward on the examining table and refused to stand upright.  
When strength testing was undertaken, he was able to flex his 
hips and flex and extend his knees with fairly good strength 
to resistance.  Dr. Maser stated that he had difficulty in 
assessing the veteran's true strength because he seemed to 
give up whenever any resistance was placed on his lower 
extremities.  Physical examination showed that the lower 
extremity reflexes were equal and symmetrical and that 
sensation appeared to be intact throughout.  In the supine 
position, straight leg raising to 20 degrees caused him a 
significant amount of discomfort.  There was essentially full 
range of motion, although with extreme of flexion caused a 
significant amount of discomfort.  He did have what appeared 
to be fairly good muscle tone throughout in the lower 
extremities.  

A report of a VA examination for aid and attendance in May 
1995 noted the primary complaint of weakness in the lower 
extremities, a problem which had been present for several 
years.  He had been afforded complete evaluations, as well as 
numerous laboratory studies including MRI scans and EMG 
examinations.  Examiners had been unable to provide any 
specific diagnosis.  He stated that the weakness in his 
extremities kept him from ambulating and when he tried to 
walk, he would fall.  He also complained of spasm of the 
muscles in his lower extremities "all night" and occasionally 
during the day.  The diagnosis was chronic weakness of both 
lower extremities, cause undetermined.  (The Board notes that 
this assessment was based entirely on history as reported by 
the veteran, as no records were available to the examiner at 
that time and there is no evidence that a physical 
examination was performed at that time.)  

In May 1994, Sandra H. Roth, M.D., certified by the American 
Board of Neurology and Psychiatry, and associated with the 
Florida Spine Institute, discussed with the veteran the 
results of an MRI scan.  The veteran, on this occasion, had 
multiple complaints, stating he was very sick and demanding 
to be admitted to a hospital for observation.  He maintained 
that he had headaches, nausea, dizziness, progressive 
weakness in his arms and in his legs, and felt sick all the 
time.  The MRI scan of the brain showed mild enlargement of 
the ventricles, along with mild cortical atrophy and a 
borderline decrease in the size of the corpus collasum.  
There were no other abnormalities.  Dr. Roth reviewed the MRI 
and all the previous tests with the veteran, explaining that 
all of these had failed to show any abnormality and that his 
neurologic examination had also been normal.  She suggested 
the possibility that some of the symptoms might be on an 
emotional basis.  During this discussion, the veteran 
alternated between becoming agitated and crying.  Dr. Roth 
also suggested that he follow up with another physician to 
rule out other medical causes of his symptoms.  At this 
point, the veteran became extremely agitated, screaming and 
shouting, threatening to punch holes in the wall, and 
actually lifting an armchair off the floor with one hand.  
Dr. Roth observed that the veteran was physically able to 
lift the chair with one hand, despite the fact that he 
claimed his arms were weak.  He was very abusive, demanding 
emergency care and immediate hospital admission.  It was 
again explained to him that he had had an extensive workup, 
but all of his tests had failed to show a cause for his 
problem.  Not only had tests been essentially normal, but he 
had also been seen by three separate specialists who did not 
find any abnormalities upon examination.  Despite Dr. Roth's 
attempts to calm him down, the veteran remained extremely 
agitated and insisted on being wheeled out of the area.  When 
his attempts to immediately see another physician were 
unsuccessful, he left the Institute, stating he did not want 
to see anybody there again. 

In April 1996, the veteran was examined by Walter G. Bradley, 
D.M., FRCP, Chairman, Department of Neurology, University of 
Miami School of Medicine, at the request of VA, to consider a 
diagnosis of spinal muscular atrophy.  Dr. Bradley noted that 
the veteran claimed to have been clumsy all his life, but 
began to develop more serious problems following a coronary 
artery bypass graft.  About four years ago, he got up and 
fell, becoming aware of weakness of his arms.  The veteran 
believed that the condition had gradually worsened.  For the 
last several years, he had had shortness of breath, a slight 
difficulty in swallowing, and numbness in his arms and legs 
upon awakening at night.  He felt also that his speech had 
deteriorated.  He was aware of myoclonic jerks, but no 
fasciculations. Dr. Bradley noted that much of the 
examination was factitious.  He observed the veteran getting 
out of a wheelchair without the use of his hands, walking 
briskly until he suddenly dipped, but caught himself easily.  
Although he complained of severe muscle weakness of all 
groups, on trick maneuvers he was found to have essentially 
normal power in all the muscles.  There was no marked 
atrophy, and no fasciculations were observed.  Eye movements 
were essentially normal.  The remainder of the cranial nerves 
were normal, with no atrophy or fasciculations of the tongue.  
Sensation was also normal.  Although he complained that he 
could not extend his right arm, he then reached in full 
extension for his medications.  Dr. Bradley's assessment was 
that most of the symptoms were probably factitious.  Though 
the veteran had demonstrated chronic denervation changes on 
EMG which obviously were objective, he had virtually no true 
disability as a result.  The underlying etiology remained 
uncertain.  The possibility of spinal muscular atrophy or 
very chronic amyotrophic lateral sclerosis comes to mind, but 
the absence of significant weakness makes these diagnoses 
very unlikely.  Dr. Bradley concluded that he would be 
pleased to see him in the future, provided that undoubted 
neurological signs appeared.  

In considering all of the voluminous evidence, the Board 
points out that, prior to the veteran's CABG in December 
1988, he had complained of a number of symptoms, primarily 
involving his lower extremities, including weakness, 
unsteadiness, tremors, and the total inability to walk.  

Shortly after the coronary bypass operation, while recovering 
in the hospital, he was noted to have developed an infection 
in the wound site for the saphenous graft.  The infection was 
treated and, upon discharge, was noted to be healing well.  
The records do not indicate signs or symptoms of a persistent 
infection nor of evidence of recurrence of infection.  There 
is no evidence that the wound had not completely healed by 
the time of the July 1989 VA examination for housebound 
status or permanent need for regular aid and attendance.  No 
residuals of the infection itself are shown medically, and, 
as for the donor site scar, this is among the "necessary 
consequences" of the surgery, properly performed.

As to alleged neurological problems with the left leg 
following surgery, there is no evidence in the nursing notes 
that superficial nerves in the left thigh might have been 
inadvertently cut during removal of the saphenous vein.  
Although the veteran continued to complain of weakness 
extending bilaterally to both lower and both upper 
extremities, severe pain, atrophy, decreased touch sensation, 
and intermittent spasms, as well as neurological symptoms 
associated with other areas of his body, these symptoms are 
virtually identical to those reported before the operation.  
Initially, some impaired sensation in the area of the donor 
site scar was shown but not confirmed subsequently.  In fact, 
subsequent thorough and repeated medical evaluations revealed 
no neurological disability.  No explanation was put forth by 
examiners for his reported inability to walk, other than a 
possibility that his symptoms might be based on his 
psychiatric disability.  Neither VA nor private physicians 
nor a neurology consultant were able to provide a clear 
diagnosis or point to any certain etiology for his symptoms.  

In summary, therefore, there is no medical evidence of a 
relationship between the veteran's left leg symptomatology 
and VA hospitalization, medical, or surgical treatment.  More 
importantly, there is simply no competent medical evidence to 
show any additional disability caused or aggravated by VA 
surgery.  

Therefore, the Board must deny the claim for entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for paralysis of the 
left leg secondary to coronary artery bypass surgery 
performed by the Department of Veterans Affairs (VA) in 
December 1988.  

The Board recognizes that the RO denied the veteran's claim 
on the merits, whereas the Board has concluded that the claim 
is not well grounded.  The United States Court of Appeals for 
Veterans Claims has held that when an RO does not 
specifically address the question whether a claim is well 
grounded, but proceeds to adjudication on the merits, there 
is no prejudice to the veteran solely from the omission of 
the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  Furthermore, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
submit a well-grounded claim for service connection for the 
claimed condition and the reasons why his current claim is 
inadequate.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  


ORDER

The claim for benefits pursuant to 38 U.S.C.A. § 1151 for 
paralysis of the left leg secondary to coronary artery bypass 
surgery performed by the Department of Veterans Affairs (VA) 
in December 1988 is denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

